ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-147, concluding that MATTHEW JOHN CAVALIERE of WAYNE, who was admitted to the bar of this State in 1982, should be censured for violating RPC 1.15(d) (failure to comply with recordkeeping rules set forth in R. 1:21-6), RPC 5.5(a)(1) (a lawyer shall not practice law in a jurisdiction where doing so violates the regulation of the legal profession in that jurisdiction), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that MATTHEW JOHN CAVALIERE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.